DETAILED ACTION
	The present application is a national stage entry of PCT/US19/39875, filed 28 June 2019 which claims priority to US 62/692,206, filed 29 June 2018.
	Claims 1-14 are pending in the current application. Claims 11-14 are withdrawn as a non-elected invention, see below. Claims 1-10 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 14 July 2022 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 July 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim Rejections - 35 USC § 101/Claim Rejections - 35 USC § 112(b)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because it is not a proper process claim. The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 does not recite an active step. Thus, it is unclear how this use is actually practiced. See MPEP 2173.05(q). 
For purposes of examination, any composition comprising polylactose meets the limitation of the claims.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daines et al. (Carbohydrate Polymers, 2015, vol. 117, pp. 223-229, cited in PTO-892).
Daines et al. disclose preparing a polylactose-like product derived from melt-copolymerization of glucose and galactose (both constituents of lactose), (p.226, right col). Daines et al. teach testing the growth of 19 bifidobacterial strains in media incorporating polylactose (p.228, Fig. 5). Daines et al. show PL was utilized and enhanced the growth of some of the strains of bacteria compared to basal medium (fig. 5). Daines et al. teach the data suggests polylactose may have utility as novel prebiotics (p.229, last para). 
Thus Daines et al. disclose using polylactose.
Thus, the disclosure of Daines et al. anticipates claims 1 and 4-10 of the present application. 

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuechel (Lactose Polymerization to Polylactose: Furthering Our Understanding for Commercialization, A thesis submitted to the faculty of University of Minnesota, August 2017, cited in previous Office Action).
Kuechel et al. recognize browning occurs during extrusion of sugars (p.28-35, 2.4). Kuechel et al. teach various purification techniques exist to remove HMF. Kuechel et al. teach these techniques include activated carbon, carbon filtration and chromatography. Kuechel et al. expressly teach using activated carbon or carbon filtration to purify polylactose, or an ion exchange resin (p.49-57; table 7; figure 6). Kuechel et al. disclose obtaining a preparation of polylactose having a level of hydroxymethylfurfural (HMF) that was lower than the maximum level determined by the Joint FAO/WHO Expert Committee on Food Additives HMF limit in polydextrose (abstract). Kuechel et al. teach successfully polymerizing lactose and obtaining soluble polymer (p.63). Kuechel et al. teach purifying polylactose with activated carbon, ion exchange resins and diatomaceous earth gave a product with increased dietary fiber (p.63). Kuechel et al. teach the incorporation of soluble dietary fibers into foods, such fibers including non-digestible carbohydrates like polydextrose, galactooligosaccharide (GOS) and inulin (polyfructose), (p.4). Kuechel et al. teach dietary fibers have the ability to act as a prebiotic because they are metabolized by human microflora (p.7).
 Thus Kuechel et al. disclose using polylactose that is essentially free of HMF.
Thus, the disclosure of Kuechel et al. anticipates claims 1-10 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine et al. (International Dairy Journal, 2014, vol. 36, pp. 74-81, cited in IDS submitted 18 December 2020) in view of Daines et al. (cited above).
Tremaine et al. teach formation of polylactose by twin-screw extrusion using lactose and citric acid, wherein the polylactose is indigestible and classified as a dietary fiber (title and abstract). Tremaine et al. teach the obtained products had a light reddish-brown color (p.78, 3.2). Tremaine et al. teach the incorporation of soluble dietary fibers in food formulations is popular because they have little effect on flavor and texture, and they have health benefits such as prebiotic potential (p.74, second para). Tremaine et al. suggest additional research into the possible beneficial effects of this ingredient as dietary fiber for human consumption (p.79, last para). 
Tremaine et al. do not expressly confirm its use as a prebiotic (present claim 1).
Daines et al. teach as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polylactose as a prebiotic because Daines et al. found a polylactose-like compound enhanced the growth of some of the strains of Bifidogenic bacteria. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine et al. and Daines et al. as applied to claims 1 and 4-10 above, and further in view of Anese et al. (Food Research International, 2013, vol. 51, pp. 257-264, cited in PTO-892).
Tremaine et al. and Daines et al. teach as discussed above. 
Tremaine et al. do not expressly disclose wherein the polylactose is essentially free from deleterious caramelization by-products.  
Anese et al. teach 5-hydroxymethylfurfural (HMF) are formed in various heat-treated commercial foods, and has been classified as “possibly carcinogenic to humans” (abstract). As a result a great deal of effort and research has been devoted to either minimizing the formation of HMF or their removal to ensure the food is safe for consumption. Anese et al. teach process parameters can be modified, such as using lower temperatures, adding additives that reduce the thermal impact or post-process removal interventions. Anese et al. teach carbohydrates including glucose and lactose are known precursor reagents, wherein thermal degradation results in the formation of furan and HMF (table 1; p.260, 2.1.2.1). Anese et al. teach the development of a brown color is evidence of a Maillard reaction due to heating these sugars. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polylactose wherein the polylactose is essentially free from deleterious caramelization by-products.  
One having ordinary skill in the art would have been motivated to use polylactose that is essentially free from deleterious caramelization by-products because Tremaine et al. desire using polylactose as a source of fiber and prebiotic for food formulations due to its potential health benefit. Tremaine et al. acknowledge forming polylactose that is light reddish brown. From the teaching of Anese et al., one of ordinary skill in the art would have known this color indicates the presence of furan and HMF. In order for the polylactose product to be acceptable for food formulations, however, the skilled artisan would need to ensure that it is essentially free of HMF. The skilled artisan would have known from Anese et al. that there are various methods for achieving this including lowering the heat, adding specific additives, and/or purifying the product after the process is completed. Thus, the ordinary artisan would have had a reasonable expectation of success in using a polylactose essentially free from HMF. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759